                                               Entered on Docket
                                               February 21, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


     SHEPPARD, MULLIN, RICHTER &
 1 HAMPTON LLP
     A Limited Liability Partnership        The following constitutes the order of the Court.
 2 Including Professional Corporations      Signed: February 20, 2020
     ORI KATZ, Cal. Bar No. 209561
 3 okatz@sheppardmullin.com
     MICHAEL M. LAUTER,                     _________________________________________________
 4 Cal. Bar No. 246048                      M. Elaine Hammond
     mlauter@sheppardmullin.com             U.S. Bankruptcy Judge
 5 ISAIAH Z. WEEDN,
 6 Cal. Bar No. 229111
   iweedn@sheppardmullin.com
        Embarcadero Center, 17th Floor
 7 Four
   San Francisco, CA 94111-4109
 8 Telephone:
   Facsimile:
                   415-434-9100
                   415-434-3947
 9 Attorneys for Creditor and Plan Proponent,
10 MUFG UNION BANK, N.A.
11                               UNITED STATES BANKRUPTCY COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN JOSE DIVISION
14
15
                                                        Case No. 15-50801
     In re
16
     ROBERT BROWER, SR.,                                Chapter 11
17
                       Debtor.                          ORDER APPROVING STIPULATION
18                                                      REGARDING CONDITION TO
19                                                      EFFECTIVENESS OF CONFIRMED
                                                        PLAN
20
                                                        Judge: Hon. M. Elaine Hammond
21
22
23
24
25
26
27
28
Case: 15-50801     Doc# 261       Filed: 02/20/20   Entered: 02/21/20 13:59:24       Page 1 of
                                               3
 1         Whereas the Court, having reviewed the Stipulation Regarding Condition to
 2 Effectiveness of Confirmed Plan (the “Stipulation”) filed by MUFG Union Bank, N.A.
 3 (the “Bank”), in its capacity as plan proponent in the above case, and creditor William J.
 4 Healy (“Healy”) on February 5, 2020 as Docket No. 259, and finding good cause therefor,
 5
 6         IT IS HEREBY ORDERED THAT:
 7
 8         The Stipulation is APPROVED and made an order of the court.
 9
10                                  ***END OF ORDER***
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case: 15-50801    Doc# 261    Filed: 02/20/20   Entered: 02/21/20 13:59:24    Page 2 of
                                           3
 1                                   Court Service List
 2   ECF Participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case: 15-50801   Doc# 261   Filed: 02/20/20   Entered: 02/21/20 13:59:24   Page 3 of
                                         3
